403 F.2d 222
UNITED STATES of America, Plaintiff-Appellee,v.John McMillan GREGG, Defendant-Appellant.
No. 18150.
United States Court of Appeals Sixth Circuit.
June 18, 1968.

Dean E. Richards Indianapolis, Ind., for appellant.
Philip Huddleston, Asst. U. S. Atty., Louisville, Ky., for appellee; Ernest W. Rivers, U. S. Atty., Louisville, Ky., on brief.
Before WEICK, Chief Judge, and PHILLIPS and EDWARDS, Circuit Judges.

ORDER

1
Appellant has no standing to question the search of a closet in an unrented room of a motel where he was hiding when he was arrested. In our judgment, the officers had probable cause to make the arrest and the search was incident thereto.


2
Nor do we find any prejudicial error in the conduct of the trial or in the Court's instructions to the jury. Venue was proven.


3
There is no basis for inferring prejudice from the facts that the District Judge had seen the presentence investigation report prior to the time when the jury returned its verdict and that the District Judge sentenced defendant immediately thereafter. Calland v. United States, 371 F.2d 295 (7th Cir. 1966), cert. denied, 388 U.S. 916, 87 S.Ct. 2131, 18 L.Ed.2d 1358.


4
The judgment of conviction is affirmed.